Mr. Presiding Justice Carnes delivered the opinion of the court. 5. Appeal and error, § 1489*—when error in admission of evidence is harmless. The testimony of a witness to the result of a measurement of lumber, that he evidently only knew as he was told by the party measuring it in his presence, was incompetent, but its admission not harmful where there was other competent uncontradicted evidence of the same measurement. 6. Appeal and error, § 1466*—when admission of hill of particulars in evidence is harmless error. The admission in evidence of plaintiff’s bill of particulars, over objection, was not reversible error where there was no reason to suppose it was„ considered or used by the jury as substantive evidence. 7. Trial, § 233*—when hill of particulars is properly sent to jury room. The bill of particulars was properly sent to the jury room as part of the pleadings to he used by them in considering and discussing the items of the plaintiff’s claim, although it had been erroneously admitted in evidence, in an action of assumpsit to recover for labor performed. 8. Trial, § 272*—when requested interrogatory is properly refused. An interrogatory to he answered by the jury, but not presented until after argument, is properly refused. 9. Trial, § 270*—when special interrogatories are properly refused as a whole. Special interrogatories submitted to be answered by the jury and returned with their general verdict, held properly refused, considered as a whole, where they were directed to the several different items of plaintiff’s claim, seeking a finding upon each, and not to a controlling fact in the case as a whole, under the second clause óf section 79 of the Practice Act (J. & A. f 8616), providing that the jury may find specially upon questions of fact along with their general verdict.